Wells, J.
The will contains a devise of a fee to Caleb Ladd in distinct, appropriate and unambiguous terms. There is nothing in the subsequent words to indicate a purpose to cut down his *202interest to a life estate. The mention of grandchildren as taking equal shares with the heirs, does not necessarily indicate that they are to take in remainder as purchasers. It may have been prompted by a doubt whether issue of deceased children would otherwise take as heirs with surviving children. H.owever that may be, the added words, if not senseless, are too obscure and too , incapable of reduction to certainty to be allowed to control the whole construction of the will. To give them any effect would require that the previous explicit and technical words in which the testatrix expressed her primary purpose should be deprived of their legitimate and universally recognized import. Gifford v. Choate, 100 Mass. 343.
In the opinion of the court there is not such doubt of the right and capacity of the plaintiff to convey a good title in fee as to justify the defendant in refusing to accept his deed.

Decree for the plaintiff.